Beck, P. J.
1. The evidence in this case demanded a verdict for the defendant on the ground set up as a defense to the'action, that the defendant had acquired a good prescriptive title to the land in controversy as against the plaintiffs before the bringing of the suit; and accordingly the court did not err in directing a verdict for the defendant.
2. Evidence tending to show the character of the possession of the defendant and its predecessors in title was admissible.
3. The evidence excluded by tho court, had it been admitted, could not have affected the issue made by the defendant’s claim of prescriptive title. Judgment affirmed.

All the Justices concur.